Citation Nr: 0312403	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
(CTS) of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran retired from active service in October 1978 after 
serving over 20 years in the US Air Force.

The subject of the current appeal arose from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for CTS of the right wrist.

In February 200 the Board of Veterans' Appeals (Board) 
remanded the case to the RO to afford the veteran a hearing 
before a Veterans Law Judge at the RO.

In June 2000 the veteran and his wife provided oral testimony 
before the undersigned Veteran's Law Judge at the RO, a 
transcript of which has been associated with the claims file.

In September 2000 the Board remanded the case to the RO for 
further development and adjudicative action.

In February 2002 the RO affirmed the determinations 
previously entered.

In November 2002 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for CTS of the right wrist.  

The Board also undertook additional development of the issue 
of entitlement to service connection for CTS of the right 
wrist pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)). 



A March 2003 VA neurology examination report with pertinent 
opinion was obtained in regard to the veteran's claim.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The Board may proceed with appellate consideration of the 
issue on appeal in light of the favorable decision cited 
below.  See 38 C.F.R. § 20.1304; Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDING OF FACT

The probative and competent medical evidence establishes a 
link between CTS of the right wrist and repetitive motor 
activities performed by the veteran in active service.  


CONCLUSION OF LAW

CTS of the right wrist was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303(b)(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are silent for a diagnosis of 
CTS; however, they reveal episodes of trauma to the right 
hand and wrist, thumb and little finger.  (Service-connection 
is in effect for residuals of a fracture of the right thumb 
and little finger.)

A November 1978 VA general medical examination report shows 
the veteran complained of pain in all joints on the right 
side.  

An April 1979 private medical record showed a diagnosis of 
CTS of the right wrist following an injury.

A June 1979 VA neurological consultation report shows the 
veteran complained of right wrist problems since service.  
Probable CTS was diagnosed.

Subsequently dated competent medical evidence demonstrate 
continuation of a probable CTS process of the right upper 
extremity on neurological diagnostic work-ups.

In June 2000, the veteran was afforded a Travel Board hearing 
in Houston, Texas held before the undersigned.  The hearing 
transcript (T.) is on file.  He stated that he had developed 
CTS as a result of heavy work in service.  T-6. 


A March 2003 special VA neurological examination report shows 
the medical specialist opined that the veteran's CTS of the 
right wrist is related to repetitive motion activities 
performed in service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).




The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  



During the pendency of the veteran's claim, the United States 
Court of Appeals for the Federal Circuit (CAFC) overturned 
and vacated some parts of the development regulations.  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  Importantly, any deficiencies which may exist in VA's 
duties to notify and to assist constitute harmless error in 
light of the full grant of benefits as discussed below.   


Service connection

The first of the three requirements to prevail in a claim of 
service connection is that the veteran have the claimed 
disability.  See Hickson, supra.  The evidentiary record 
shows he has long been diagnosed with CTS of the right wrist.  
The next requirement is that there be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  The veteran's service 
medical records show that he sustained repetitive trauma to 
the right hand and wrist, thumb and little finger.

Most importantly of all, the third requirement for prevailing 
on a claim of service connection is that there be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.

There is probative and competent medical evidence of record 
consisting of a March 2003 VA neurology examination report 
with medical opinion supporting an etiologic link or nexus 
between the onset of CTS of the right wrist and the veteran's 
repetitive motion activities in service, thereby warranting 
entitlement to a grant of service connection.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Hickson, supra.


ORDER

Entitlement to service-connection for CTS of the right wrist 
is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

